     DAVID J. MORTENSEN, ESQ.
 1   Nevada Bar No. 2547
 2   COURTNEY CHRISTOPHER, ESQ.
     Nevada Bar No. 12717
 3   DEREK LINFORD, ESQ.
     Nevada Bar No. 14909
 4   MESSNER REEVES LLP
 5   8945 West Russell Road, Suite 300
     Las Vegas, Nevada 89148
 6   Telephone:     (702) 363-5100
     Facsimile:     (702) 363-5101
 7   E-mail: dmortensen@messner.com
 8           cchristopher@messner.com
             dlinford@messner.com
 9   Attorneys for Defendants, The Heights of Summerlin,
     LLC, Latoya Davis, Andrew Reese, Summit Care, LLC,
10   and Genesis Healthcare, Inc.
11
                             IN THE UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13
14    RACHELLE CRUPI, individually, and as                  Case No. 2:21-cv-00954-GMN-DJA
      Special Administrator, Personal
15    Representative, and heir to the Estate of
      ALETHA PORCARO, deceased,
16                                                             STIPULATION AND ORDER TO
                    Plaintiff,                              EXTEND TIME FOR DEFENDANT THE
17
      vs.                                                    HEIGHTS OF SUMMERLIN, LLC TO
18                                                              FILE REPLY TO PLAINTIFF’S
      THE HEIGHTS OF SUMMERLIN, LLC, a                        OPPOSITION TO DEFENDANT’S
19    foreign limited liability corporation; SUMMIT                MOTION TO DISMISS
      CARE, LLC, a foreign limited liability
20
      corporation GENESIS HEALTHCARE, INC.,                           (FIRST REQUEST)
21    a domestic corporation, LATOYA DAVIS,
      individually and as Administrator; ANDREW
22    REESE, individually and as Administrator;
      DOE EMPLOYEES I through X, DOE
23
      SERVICE PROVIDERS I through X, DOE
24    GOVERNING MEMBERS I through X; ROE
      GOVERNING BODIES I through X; and
25    DOES XI through XX; and ROE
      CORPORATIONS XI through XX, inclusive,
26
27                  Defendants.

28                                                      1
     11874.0004                                   {05291292 / 1}                     2:21-cv-00954-GMN-DJA
                                                            Rachelle Crupi v. The Heights of Summerlin, LLC et. al.
                                                                                         2:21-cv-00954-GMN-DJA
                                                                                    SAO to Extend Reply Deadline

 1            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

 2   counsel of record, that the deadline for Defendant The Heights of Summerlin, LLC, a foreign limited

 3   liability corporation, to file its Reply to Plaintiff Rachelle Crupi’s Opposition to Defendant The

 4   Heights of Summerlin, LLC’s Motion to Dismiss (ECF No. 16, filed on June 14, 2021), currently due

 5   on June 21, 2021, to be extended through June 28, 2021.

 6            This is Defendant The Heights of Summerlin, LLC’s first request for an extension and this

 7   stipulation is submitted in good faith without the purpose of undue delay.

 8    DATES this 18th day of June, 2021.                          DATED this 18th day of June, 2021.
 9
      MESSNER REEVES LLP                                          HENNESS & HAIGHT, INJURY ATTORNEYS
10
          /s/ Courtney Christopher
      ________________________________                                 /s/ Genevieve Romand
                                                                  ________________________________
11
      DAVID J. MORTENSEN, ESQ. (NBN 2547)                         Michael D. Haight, Esq. (NBN 5654)
12    COURTNEY CHRISTOPHER, ESQ. (NBN 12717)                      Genevieve Romand, Esq. (NBN 13235)
      DEREK LINFORD, ESQ. (NBN 14909)                             8972 Spanish Ridge Avenue
13    8945 West Russell Road, Suite 300                           Las Vegas, Nevada 89148
      Las Vegas, Nevada 89148                                     Attorneys for Plaintiff
14
      Attorneys for Defendants, The Heights of Summerlin,
15    LLC, Latoya Davis, Andrew Reese, Summit Care,
      LLC, and Genesis Healthcare, Inc.
16
17
18                                                IT IS SO ORDERED.
19
                                                  Dated this ____
                                                             23 day of June, 2021.
20
21
22                                                ___________________________
                                                  Gloria M. Navarro, District Judge
23                                                UNITED STATES DISTRICT COURT
24
25
26
27
28                                                     2
     11874.0004                                  {05291292 / 1}                               2:21-cv-00954-GMN-DJA
